  Case 1:16-cv-03647-NLH Document 10 Filed 09/14/20 Page 1 of 2 PageID: 35



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   TYRONE DENNISON,                       1:16-cv-3647 (NLH)

                  Petitioner,             MEMORANDUM OPINION & ORDER

         v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Richard Coughlin, Federal Public Defender
Lisa Evans Lewis, Assistant Public Defender
Office of the Federal Public Defender
800 - 840 Cooper Street
Suite 350
Camden, NJ 08053

     Attorneys for Petitioner


Craig Carpenito, United States Attorney
Daniel Aaron Friedman, Assistant United States Attorney
U.S. Attorney’s Office for the District of New Jersey
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Attorneys for Defendants

HILLMAN, District Judge

     WHEREAS, Petitioner Tyrone Dennison filed a motion to

correct, vacate, or set aside his federal sentence on June 20,

2016, ECF No. 1; and

     WHEREAS, the parties submitted a joint motion to stay the §
  Case 1:16-cv-03647-NLH Document 10 Filed 09/14/20 Page 2 of 2 PageID: 36



2255 proceedings on April 10, 2017 pending the Supreme Court’s

decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), see ECF

No. 2; and

     WHEREAS, the Court reopened the proceedings on July 2, 2020

and directed the parties to update the Court as to the impact of

Dimaya on Petitioner’s claims, ECF No. 7; and

     WHEREAS, the parties filed a consent motion to stay the

case based on a matter currently pending before the United

States Court of Appeals for the Third Circuit that may be

determinative of Petitioner’s claims, United States v. Copes,

Appeal No. 19-1494, see ECF No. 9

     THEREFORE, IT IS on this       14th     day of September, 2020

     ORDERED that the consent motion to stay, ECF No. 9, is

granted.   The matter is stayed until the Third Circuit issues an

opinion in United States v. Copes, Appeal No. 19-1494; and it is

further

     ORDERED that within 14 days of the Third Circuit’s

decision, counsel for the United States shall inform the Court

as to the impact of the decision on Petitioner’s claims; and it

is finally

     ORDERED that the Clerk shall administratively terminate

this action.


                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.

                                     2
